Citation Nr: 0105040	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  97-01 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, DE


THE ISSUES

Entitlement to service connection for bilateral compartment 
syndrome of the lower extremities.

Entitlement to a higher rating for traumatic arthritis of the 
lumbar spine, initially assigned a 20 percent evaluation, 
effective from January 1996.

Entitlement to a higher rating for traumatic arthritis of the 
cervical spine, initially assigned a 10 percent evaluation, 
effective from January 1996.

Entitlement to a higher rating for traumatic arthritis of the 
right knee with patellofemoral syndrome, initially assigned a 
10 percent evaluation, effective from January 1996.

Entitlement to a higher rating for bilateral ulnar 
neuropathy, initially assigned a zero percent evaluation, 
effective from January 1996.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1976 to May 1981 
and from October 1981 to January 1996.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 1996 and later RO decisions that denied service 
connection for bilateral compartment syndrome of the lower 
extremities; granted service connection for traumatic 
arthritis of the lumbar spine, cervical spine, and right 
knee, and assigned 20, 10, and 10 percent evaluations for 
these conditions, respectively, effective from January 1996; 
and granted service connection for bilateral ulnar neuropathy 
and assigned a zero percent evaluation for this condition, 
effective from January 1996.

In an informal presentation dated in January 2001, the 
representative requests a total rating for compensation 
purposes based on unemployability.  This claim has not been 
adjudicated by the RO and will not be addressed by the Board.  
This issue is referred to the RO for appropriate action.

In accordance with the veteran's request, he was scheduled 
for a hearing before the Board in January 2001; although 
notified of the time and place of the hearing, he failed to 
report.  


FINDINGS OF FACT

1.  All necessary evidence to fairly adjudicate the claims of 
increased ratings has been developed.

2.  The low back condition has been manifested primarily by 
X-ray findings of arthritis of the lumbar spine, limitation 
of motion, and painful motion that have produced no more than 
moderate functional impairment since the veteran's separation 
from service; limitation of motion or other manifestations of 
the low back disorder that have produced more than moderate 
functional impairment at any time since service are not 
found.

3.  The cervical spine disorder has been manifested primarily 
by X-ray findings of arthritis, painful motion, and 
limitation of motion that have produced no more than slight 
functional impairment since separation from service; 
limitation of motion or other symptoms of the cervical spine 
disorder that have produced more than slight functional 
impairment since separation from service are not found.

4.  The right knee disorder has been manifested primarily by 
X-ray findings of arthritis, painful motion, and 
noncompensable limitation of motion since separation from 
service; compensable limitation of motion of the right knee 
or symptoms that have produced other functional impairment 
since separation from service are not found.

5.  The bilateral ulnar neuropathy has been asymptomatic 
since the veteran's separation from service.

CONCLUSIONS OF LAW


1.  The criteria for a rating in excess of 20 percent for 
traumatic arthritis of the lumbar spine at any time since 
January 1996 are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5003, 5010, 5292, 
5295 (2000).

2.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the cervical spine at any time since 
January 1996 are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5003, 5010, 5290 
(2000).

3.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right knee with patellofemoral 
syndrome at any time since January 1996 are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71, Plate II, 4.71a, Codes 5003, 5010, 5257, 5260, 5261 
(2000).

4.  The criteria for a compensable rating for bilateral ulnar 
neuropathy at any time since January 1996 are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 
4.124a, Code 8516 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Rating for Traumatic Arthritis of the Lumbar Spine, 
Cervical Spine, and Right Knee, Initially Assigned 20, 10, 
and 10 Percent Evaluations, Respectively, Effective from 
January 1996

A.  Factual Background

Service medical records show that the veteran sustained a 
blackout in a motor vehicle accident in November 1987.  
Diagnoses included cervical concussion and muscle strain.  
These records also show that the veteran was seen for low 
back and right knee problems.

The report of the veteran's VA general medical examination on 
March 14, 1996, notes that he was taking Motrin for worsening 
low back pain.  A history of an automobile accident in 1987 
and of neck pain since 1979, with worsening pain since 1987, 
was noted.  He complained of right knee pain.  There was full 
range of motion of the cervical and lumbar sections of the 
spine.  There was mild sacral midline tenderness and mild 
right sacral tenderness to palpation.  Quadriceps strength 
was 3/5 on the right and 5/5 on the left.  Plantar flexion 
was 5/5 on the left and 4/5 on the right.  Straight leg 
raising was 45 degrees on the right and 60 degrees on the 
left.  The patellofemoral reflexes were 3+, bilaterally.  The 
Achilles tendon reflexes were elicited as 3+, bilaterally.  
Range of motion of the right knee was from zero to 120 
degrees.  The diagnoses included Type II diabetes mellitus, 
chronic low back strain, recurrent neck strain, and bilateral 
knee strain.

VA X-rays of the cervical spine on March 14, 1996, revealed 
narrowing at the intervertebral foraminal between C6-7 due to 
spurs on the right side.  X-rays of the lumbar spine 
demonstrated spurs at the anterior inferior aspect of L5 due 
to degenerative changes.  X-rays of the right knee showed a 
spur at the anterior aspect of the right patella.

The report of the veteran's VA joint examination on March 20, 
1996, notes his complaints of back pain, neck pain, and right 
knee pain.  Flexion of the lumbar spine was to 90 degrees, 
extension to about 10 degrees, lateral flexion to the right 
and left to 20 degrees, and rotation to the right and left to 
30 degrees.  There was no back pain.   Range of motion of the 
cervical spine was forward flexion to 35 degrees, extension 
to 25 degrees, lateral flexion to the right and left to 25 
degrees, and rotation to the right and left to 50 degrees.  
There was full extension of the right knee and flexion was to 
155 degrees.  There was no instability of the right knee.  
There was a positive compression test of the right patella.  
X-rays of the lower spine revealed degenerative changes at 
L5-S1 with a Grade I degenerative spondylolisthesis and early 
degenerative changes in the L4-5 level.  X-rays of the right 
knee revealed no degenerative changes.  X-rays of the 
cervical spine revealed degenerative changes at C3-4, C4-5, 
C5-6, and C6-7.  There was narrowing of the foramina at C5-6 
and 6-7, on the right side.  There were some other foraminal 
changes at the lumbar levels on the left side, including L5-6 
and L6-7.  Neurological examination revealed Tinel's sign for 
the ulnar nerve, the left side being greater than the right 
side.  The assessment was severe degenerative joint changes 
of the lumbar spine focused on L5-S1 with severe tight 
hamstrings limiting his back movement; cubital tunnel 
syndrome on both sides; and cervical degenerative changes 
with some early changes of possible nerve compression on the 
right side with the narrowed foramina causing some median 
nerve numbness.

A VA report of EMG (electromyograph) in July 1996 notes that 
the veteran had complaints of paresthesias of both forearms 
and hands and of pain over the medial aspect of the elbow on 
both hands especially with bowling activities.  A nerve 
conduction study revealed no significant deficits.  EMG 
revealed no spontaneous activity at rest, mild to moderate 
increase in large and wide polyphasic motor unit with 
reduction in interference pattern noted along the C8 
innervated muscle.  Cervical erector spinae muscles tested 
revealed occasional positive sharp waves over the right C8 
level.  The conclusion was findings compatible with chronic 
C8 radiculopathy on the right side.  It was noted that there 
was no evidence of median or ulnar nerve entrapment 
neuropathy, peripheral neuropathy or myopathy.

A private medical report dated in December 1996 reveals that 
the veteran had multiple body complaints, including the 
elbows, low back, upper back, shins, and knees.  He underwent 
testing and observation for functional impairment evaluation 
and it was determined that his pain behavior appeared to be 
consistent with the clinical picture of fibromyalgia.

The veteran testified at a hearing in February 1997.  His 
testimony was to the effect that he had pain of the neck, low 
back, and right knee that produced functional impairment and 
warranted higher ratings for the related disabilities.

The veteran underwent VA medical examination in March 1997.  
He complained of neck pain.  Motion of the cervical spine was 
forward flexion to 35 degrees, hyperextension to 45 degrees, 
bilateral lateral bending to 35 degrees, and bilateral 
rotation to 40 degrees.  All ranges of motion were with pain 
and tenderness generally about the spine and paracervical 
muscles of the neck.  He complained of low back pain.  
Forward flexion of the low back was to 80 degrees with 30 
degrees of motion of the sacrum resulting in 50 degrees of 
true flexion, hyperextension to 5 degrees, and bilateral 
bending to 15 degrees.  He was tender from L4 through the 
lumbosacral junction and both sacroiliac joints.  He 
complained of right knee pain.  There was no locking, 
buckling or swelling of the right knee.  Range of motion of 
the right knee was from zero to 135 degrees with mild 
patellofemoral crepitation.  There was tenderness about the 
patella.  No instability was evident.  The patella and 
Achilles reflexes were symmetrically reactive at 2+.  
Straight leg raising revealed 90 degrees of motion with 
supine straight-leg-raise of 30 degrees and no further due to 
low back pain.  Heel and toe walking did not cause symptoms 
in the lower legs, but rather in the feet and heels.  The 
diagnoses included tardy ulnar nerves at both elbows with 
more symptoms in the right hand than the left, chronic 
symptomatic arthrofibrosis/arthrosis of the cervical spine, 
chronic lumbar strain and sprain with symptomatic 
arthrofibrosis/arthrosis, and patellofemoral tracking 
syndrome of the knees.

The veteran underwent service department medical evaluation 
for the temporary disability retirement list in September 
1997.  His chief complaint was severe back pain, leg pain, 
wrist and elbow pain, and otherwise diffuse body pain that 
prevented him from working.  The assessment was fibromyalgia.

A VA report of X-ray of the veteran's right knee in January 
1998 shows the presence of mild arthritis.

The veteran underwent VA medical examination in February 
1998.  It was noted that X-rays reportedly showed 
degenerative joint disease of the right knee, lumbar spine, 
and cervical spine.  Motion of the cervical spine was forward 
flexion to 40 degrees, hyperextension to 45 degrees, 
bilateral lateral bending to 35 degrees, and rotation to 70 
degrees.  Motion of the lumbar spine was forward flexion to 
90 degrees with 35 degrees of this motion in the sacrum 
resulting in 55 degrees of true flexion, hyperextension to 10 
degrees, and lateral bending to 15 degrees.  The right knee 
lacked 5 degrees of extension and flexion was to 135 degrees.  
He was recommended for a bone scan.  The examiner noted that 
the veteran's history and examination suggested fatigability, 
lack of endurance, weakness, and incoordinate motor with 
flare-ups causing further decreased range of motion.  His 
problems were considered typical of fibromyalgia secondary to 
arthritis problems.

A report of VA bone scan in February 1998 revealed 
abnormalities of the left first metatarsal phalangeal and of 
the knees consistent with degenerative arthritis.

The report of the veteran's VA medical examination in June 
2000 notes the veteran's complaints of low back pain, neck 
pain, and right knee pain.  Range of motion of the cervical 
spine was forward flexion to 40 degrees, extension to 30 
degrees, bending to the right to 20 degrees and to the left 
to 15 degrees, and rotation to the right to 40 degrees and to 
the left to 50 degrees.  There was mild discomfort at end 
range of motion.  There was no local tenderness or muscle 
spasm.  The lumbosacral spine had 55 degrees of forward 
flexion, 20 degrees of extension, and 20 degrees of bending 
to the right and left.  There was discomfort in the lower 
back with left lateral bending.  There was mild tenderness in 
the L4-5 area in the midline.  Straight leg raising was 
possible only to 45 degrees and was limited by hamstring pain 
and tightness, bilaterally.  Biceps reflexes were 1+ right 
and left.  Triceps reflexes were trace right and left.  
Patellar reflexes were trace right and left.  Achilles 
reflexes were 1+ right and left.  There was no motor weakness 
detectable in the upper extremities other than in the elbow 
extensor, but this was related to lower back pain when he did 
that maneuver.  There was no lower extremity muscle weakness 
detected.  Sensation to touch was essentially normal in the 
upper and lower extremities.  Range of motion of the right 
knee was from zero to 120 degrees.  There was no joint 
effusion and no tenderness.  There was no warmth or erythema.  
There was no crepitus with extension against gravity nor 
against gravity plus resistance.  There was a mild degree of 
pain with patellofemoral grinding right and left.  Ligaments 
were intact.  The impressions were chronic cervical strain, 
chronic lumbar strain, fibromyalgia, and chronic 
patellofemoral pain syndrome of the right knee.  The examiner 
noted that these conditions would cause mild impairment of 
function with stressful use of all involved areas.


B.  Legal Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims considered in this 
section and the other sections of this decision.  There is no 
identified evidence not accounted for and examinations have 
been performed with regard to the veteran's claims.  Hence, 
no further assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be 
codified at 38 U.S.C.A. § 5103).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The evidence indicates that the veteran has degenerative 
arthritis of the lumbar spine, cervical spine, and right 
knee, as demonstrated by X-rays, that the RO has determined 
was due to trauma.  Traumatic arthritis is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  The 
evidence also indicates the presence of patellofemoral 
syndrome of the right knee, but this condition is also best 
evaluated analogous to arthritis.  38 C.F.R. § 4.20 (2000).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

With regard to the low back disability, slight limitation of 
motion of the lumbar segment of the spine warrants a 
10 percent evaluation.  Moderate limitation of  motion of the 
lumbar segment of the spine warrants a 20 percent evaluation.  
A 40 percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

While some of the evidence indicates the presence of 
herniated nucleated pulposus or degenerative disc disease of 
the lumbar spine, the overall evidence , including VA X-rays 
of the lumbar spine in March 1996 indicate that the veteran's 
low back problems are primarily due to arthritis and lumbar 
strain, as well as to fibromyalgia, which is a separately 
rated disorder.  The evidence does not indicate the presence 
of significant neurological deficits associated with the low 
back disorder or other symptoms of an intervertebral disc 
disorder to support the assignment of a higher rating for the 
low back disorder under diagnostic code 5293.

While the veteran was found to have normal range of motion of 
the lumbar spine at his VA medical examination on March 14, 
1996, the overall medical evidence indicates that he has had 
mild to moderate limitation of motion of the low back with 
painful motion since separation from service.  This evidence 
supports the assignment of a 20 percent rating for the low 
back disorder under diagnostic code 5292 or 5295 with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, dealing with functional impairment due to pain, 
weakness, incoordination or fatigability that must be 
considered in the evaluation of a joint disability with 
limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evidence does not indicate symptoms associated 
with the low back disorder to support a rating in excess of 
20 percent under either of these diagnostic codes at any time 
since the veteran's separation from service.  Only one 
20 percent evaluation is warranted for the low back disorder 
because the rating under each code considers essentially the 
same functional impairment.  38 C.F.R. § 4.14 (2000).

With regard to the cervical spine disorder, slight limitation 
of motion of the cervical segment of the spine warrants a 
10 percent evaluation.  Moderate limitation of motion of the 
cervical segment of the spine warrants a 20 percent 
evaluation.  A 30 percent rating requires severe limitation 
of motion.  38 C.F.R. § 4.71a, Code 5290.

The reports of the veteran's VA medical examinations from 
March 20, 1996 to 2000 reveal that the veteran's cervical 
spine disorder has been manifested by mild limitation of 
motion and painful motion.  The evidence does not show 
symptoms associated with the low back disorder to support the 
assignment of a rating in excess of 10 percent for the 
cervical spine disorder under diagnostic code 5290 at any 
time since the veteran's separation from service in 1996.  
The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45, but the examiner who conducted the June 2000 VA 
examination indicated that the veteran's disabilities of the 
neck, low back, and right knee would cause no more than mild 
impairment with stressful use.

With regard to the right knee disorder, slight impairment of 
the knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
rating requires moderate impairment.  A 30 percent rating 
requires severe impairment.  38 C.F.R. § 4.71a, Code 5257.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The evidence does not show that the veteran's right knee 
disorder produces instability.  Hence, a compensable 
evaluation for the right knee disorder is not warranted under 
diagnostic code 5257.

The evidence indicates that the veteran has motion of the 
right knee from around 5 to 120 degrees.  While this range of 
motion is slightly less than normal, it is noncompensable 
under diagnostic code 5260 or 5261.  Under the circumstances, 
a 10 percent rating for this disorder under diagnostic code 
5003 based on noncompensable limitation of motion and X-ray 
findings of arthritis best represents the veteran's 
disability picture.  38 C.F.R. § 4.7.

Statements and testimony from the veteran are to the effect 
that he has low back pain, neck pain, and right knee pain 
that causes functional impairment and that higher ratings 
should be assigned for the related disorders.  The Board 
recognizes that the evidence reveals that the veteran has 
various musculoskeletal and neurological problems associated 
with pain and other complaints with regard to his neck, low 
back, and right leg disorders, but a separate 40 percent 
evaluation has been assigned for these symptoms under 
diagnostic code 5025 and these manifestations may not be 
considered again in the evaluation of the low back, cervical 
spine, and right knee disorders considered in this appeal.  
38 C.F.R. § 4.14.

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claims for 
higher ratings for the low back, cervical spine, and right 
knee disorders, and the claims are denied.  Nor does the 
evidence show manifestations of these disorders warranting a 
higher rating for any of these conditions for a specific 
period or a "staged rating" at any time since the effective 
date of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).


Entitlement to a Higher Rating for Bilateral Ulnar 
Neuropathy, Initially Assigned a Zero Percent Evaluation, 
Effective from January 1996

A.  Factual Background

Service medical records indicate the veteran had ulnar nerve 
entrapment neuropathies of the elbows.  These records show 
that he is right-handed.

The report of the veteran's VA medical examination on March 
14, 1996 notes a history of bilateral ulnar nerve entrapment.  
The report of his VA medical examination on March 20, 1996 
did not find neurological deficits of the upper extremities 
attributable to ulnar nerve entrapment.

A VA report of EMG (electromyograph) in July 1996 notes that 
the veteran had complaints of paresthesias of both forearms 
and hands and of pain over the medial aspect of the elbow on 
both hands especially with bowling activities.  A nerve 
conduction study revealed no significant deficits.  
Electromyograph revealed no spontaneous activity at rest, 
mild to moderate increase in large and wide polyphasic motor 
unit with reduce in interference pattern noted along the C8 
innervated muscle.  Cervical erector spinae muscles tested 
revealed occasional positive sharp waves over the right C8 
level.  The conclusion was findings compatible with chronic 
C8 radiculopathy on the right side.  It was noted that there 
was no evidence of median or ulnar nerve entrapment 
neuropathy, peripheral neuropathy or myopathy.

A private medical report dated in December 1996 reveals that 
the veteran had multiple body complaints, including the 
elbows, low back, upper back, shins, and knees.  He underwent 
testing and observation for functional impairment evaluation 
and it was determined that his pain behavior appeared to be 
consistent with the clinical picture of fibromyalgia.

The veteran testified at a hearing in February 1997.  His 
testimony was to the effect that the has pain in the upper 
extremities due to ulnar nerve entrapment that warrants a 
compensable evaluation for this condition.

The veteran underwent VA medical examination in March 1997.  
The diagnoses included tardy ulnar nerves at both elbows with 
more symptoms in the right hand than the left.

The veteran underwent service department medical evaluation 
for the temporary disability retirement list in September 
1997.  His chief complaint was severe back pain, leg pain, 
wrist and elbow pain, and otherwise diffuse body pain that 
prevented him from working.  The assessment was fibromyalgia.  
It was noted that this condition had undoubtedly contributed 
to his symptoms of nerve entrapment at the elbows.

The correspondence from the SSA dated in March 1998 shows 
that the veteran suffered from various disorders.  These 
disorders included ulnar nerve entrapment.


B.  Legal Analysis

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of the major or minor upper 
extremity.  A 20 percent evaluation is warranted for moderate 
incomplete paralysis of the ulnar nerve of the minor upper 
extremity.  A 30 percent evaluation is warranted for moderate 
incomplete paralysis of the ulnar nerve of the major upper 
extremity.  38 C.F.R. § 4.124a, Codes 8516, 8616, 8716.  The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of right and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

Some of the evidence indicates that the veteran has bilateral 
ulnar neuropathy, but the overall evidence indicates that the 
veteran's neurological complaints with the upper extremities 
are primarily due to fibromyalgia and have been considered in 
the evaluation of that condition.  VA EMG in July 1996 notes 
that the veteran had complaints of paresthesias of both 
forearms and hands and of pain over the medial aspect of the 
elbow on both hands especially with bowling activities.  A 
nerve conduction study revealed no significant deficits.  EMG 
revealed no spontaneous activity at rest, mild to moderate 
increase in large and wide polyphasic motor unit with reduce 
in interference pattern noted along the C8 innervated muscle.  
Cervical erector spinae muscles tested revealed occasional 
positive sharp waves over the right C8 level.  The conclusion 
was findings compatible with chronic C8 radiculopathy on the 
right side.  It was noted that there was no evidence of 
median or ulnar nerve entrapment neuropathy, peripheral 
neuropathy or myopathy.

The Board notes the veteran's testimony to the effect that he 
has pain in the upper extremities due to ulnar nerve 
entrapment that warrants a compensable evaluation for this 
condition, but the objective medical evidence does not 
support this assertion.  The overall evidence indicates that 
any neurological deficits of the upper extremities have been 
considered in the evaluation of the fibromyalgia and does not 
show any specific neurological deficits attributable to 
bilateral ulnar neuropathy.  Hence, the preponderance of the 
evidence is against the claim for a compensable evaluation 
for this condition at any time since his separation from 
service.  Fenderson, 12 Vet. App. 119.

Since the preponderance of the evidence is against the claims 
higher ratings for traumatic arthritis of the lumbar spine, 
traumatic arthritis of the cervical spine, traumatic 
arthritis of the right knee with patellofemoral syndrome, and 
bilateral ulnar neuropathy, the benefit of the doubt doctrine 
is not for application with regard to these matters.  VCAA, 
Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be 
codified as amended at 38 C.F.R. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher rating for traumatic arthritis of the lumbar spine, 
initially assigned a 20 percent evaluation, effective from 
January 1996, is denied.

A higher rating for traumatic arthritis of the cervical 
spine, initially assigned a 10 percent evaluation, effective 
from January 1996, is denied.

A higher rating for traumatic arthritis of the right knee 
with patellofemoral syndrome, initially assigned a 10 percent 
evaluation, effective from January 1996, is denied.

A higher rating for bilateral ulnar neuropathy, initially 
assigned a zero percent evaluation, effective from January 
1996, is denied.


REMAND

Also developed for appellate review is the issue of service 
connection for bilateral compartment syndrome of the lower 
extremities.  At his hearing on appeal the veteran 
characterized this disability as productive of fatigue in the 
legs after exercise.

Service medical records show that the veteran was seen for 
intermittent problems with his lower extremities.  A report 
of medical board evaluation in February 1989 notes the 
veteran's history of intermittent lower leg pain, 
bilaterally, with vigorous exertion.  It was noted that 
various diagnoses had been assigned for these problems with 
the lower extremities, including shin splints, chronic 
compartment syndrome, and tibial tendonitis.  The assessment 
was bilateral chronic compartment syndrome, exercise related.  

The veteran underwent VA medical examinations in March 1996.  
The report of general medical examination on March 14 notes 
his complaints of intermittent neurological deficits, muscle 
problems, and problems with joints of the upper and lower 
extremities.  The diagnoses included Type II diabetes 
mellitus, bilateral knee strain, and bilateral ulnar nerve 
entrapment.  At a VA joint examination on March 20 the 
assessments included possible nerve compression on the right 
side with the narrowing of the foramina causing some median 
nerve numbness.

A private medical report dated in December 1996 reveals that 
the veteran had multiple body complaints, including the 
elbows, low back, upper back, shins, and knees.  He underwent 
testing and observation for functional impairment evaluation 
and it was determined that his pain behavior appeared to be 
consistent with the clinical picture of fibromyalgia.

The veteran underwent VA medical examination in March 1997.  
He complained of various problems with both legs.  The 
diagnoses included patellofemoral tracking syndrome of both 
knees with mild synovitis at the left knee, and no residual 
evidence clinically of shin splints or a compartment syndrome 
involving the lateral aspect of the lower extremities/between 
the knee and ankle.

The veteran underwent service department medical evaluation 
for the temporary disability retirement list in September 
1997.  His chief complaint was severe back pain, leg pain, 
wrist and elbow pain, and otherwise diffuse body pain that 
prevented him from working.  The assessment was fibromyalgia.

The veteran underwent VA medical examination in February 
1998.  He was found to have degenerative joint disease 
involving various joints with arthrofibrosis along with 
pronation of both feet.

Correspondence from the SSA dated in March 1998 shows that an 
Administrative Law Judge (ALJ) determined the veteran was 
entitled to disability benefits.  It was noted that the 
medical evidence showed that he suffered from various 
disorders, including compartment syndrome.

The veteran underwent VA medical examination in June 2000.  
The diagnoses included chronic patellofemoral pain syndrome 
of both knees and fibromyalgia.

A review of the records shows that service connection has 
been granted for fibromyalgia with irritable bowel syndrome, 
rated 40 percent under diagnostic code 5025, effective from 
January 1996; diabetes mellitus, rated 20 percent, effective 
from March 1996; arthritis of the lumbar spine, rated 
20 percent under diagnostic codes 5010-5295; arthritis of the 
cervical spine, rated 10 percent under diagnostic code 5010; 
major depressive disorder with obsessive compulsive disorder, 
rated 10 percent, effective from January 1996; right 
patellofemoral syndrome, rated 10 percent under diagnostic 
codes 5299-5010; left patellofemoral syndrome, rated 
zero percent, effective from January 1996; allergic rhinitis, 
rated zero percent; and bilateral ulnar neuropathy, rated 
zero percent under diagnostic code 8516.

It is apparent from a review of the record that the veteran 
has a number of co-existing disabilities which produce 
overlapping symptoms, possibly involving the lower 
extremities.  Bilateral compartment syndrome has been 
diagnosed on several occasions, but was not found to be 
clinically present during VA examination in March 1997.  
Review of the record raises a question as to whether the 
veteran's lower extremity symptoms do comprise a separate 
diagnostic entity of bilateral compartment syndrome, or 
whether they represent symptoms of already service-connected 
disabilities, indicated above.  Review of the entire record, 
and expression of an opinion in this regard by an appropriate 
medical specialist, would be of assistance to the Board in 
the adjudication of this issue.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be asked to 
identify all sources of medical treatment 
or evaluation of bilateral compartment 
syndrome and copies of such records, not 
already contained in the claims folder, 
should be secured.  

2.  Thereafter the veteran should be 
afforded VA examination by an appropriate 
specialist in order to ascertain whether 
the lower extremity symptoms he has 
represent a separate diagnostic entity, 
to include bilateral compartment 
syndrome, or whether such symptoms are 
manifestations of other disabilities, to 
include fibromyalgia, bilateral 
patellofemoral syndrome, and arthritis of 
the lumbar spine.  Prior to rendering an 
opinion, the examiner should review the 
claims files and conduct a thorough 
examination, including any necessary 
diagnostic testing.  Any opinions 
expressed should be supported by adequate 
rationale.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

